Citation Nr: 0700683	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972.  He died in February 2003, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Cleveland, Ohio (RO).

It is noted that the appellant submitted relevant medical 
evidence when she timely filed her substantive appeal.  This 
evidence was not previously considered.  It is noted, 
however, that the evidence is duplicative of evidence 
previously reviewed by the RO.  As such, the case need not be 
remanded.  38 C.F.R. § 19.37.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The veteran died in February 2003 at the age of 53.  The 
medical certificate reported the immediate cause of death was 
acute myelogenous leukemia (AML).

3.  At the time of the veteran's death, service connection 
was not in effect for any disorder.

4.  AML was not shown in service and is not otherwise related 
to service.

5.  The medical evidence of record does not show that the 
veteran ever had a diagnosis of type 2 diabetes mellitus.

6.  The evidence of record does not show that the veteran's 
death is related to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  AML was not incurred in or aggravated by active military 
service, and may not be presumed to have been so incurred, to 
include as due to Agent Orange exposure.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Type 2 diabetes mellitus was not incurred in or 
aggravated by active military service, and may not be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

4.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in April 2003 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and indicated private 
medical records have been obtained.  A VA medical opinion has 
not been accorded the appellant, because there is no medical 
evidence that the veteran had AML during service.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection for the Cause of the Veteran's Death

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including leukemia, service connection may 
be granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307.  Chronic lymphocytic 
leukemia and type 2 diabetes mellitus are deemed associated 
with herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309.

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in February 2003 at the age of 53.  The 
death certificate reported the immediate cause of death as 
AML.  No antecedent or underlying causes of death were 
listed.  The appellant claims that the veteran's AML was 
incurred in active military service, secondary to exposure to 
Agent Orange.  In a March 2004 Statement of Accredited 
Representative, the appellant's representative claimed that 
the veteran's death was "directly related to diabetes, which 
is clearly presumptive as a result of the veteran's honorable 
service in the Republic of Vietnam."

In this case, the appellant claims that the veteran developed 
AML and diabetes in service or after separation from service, 
to include as the result of exposure to Agent Orange.  The 
Board notes that the veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  This evidence confirms that the veteran 
served in Vietnam.  Under 38 U.S.C.A. § 1116(f), he is 
therefore presumed to have been exposed to herbicide agents, 
to include Agent Orange.

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of leukemia or diabetes.

A January 2003 private medical examination report diagnosed 
AML.  AML was consistently diagnosed in multiple private 
medical reports from January 2003 and February 2003.

A February 2003 private medical report stated that the 
veteran was given insulin from January 31, 2003, to February 
3, 2003.

A February 2003 private expiration discharge summary stated 
that on the date of expiration, the veteran's principal 
diagnosis was AML and the secondary diagnoses were 
gastroesophageal reflux disease, hypothyroidism, and 
obstructive sleep apnea on bilevel positive airway pressure.

Initially, the Board notes that AML is not a disease 
associated with exposure to certain herbicide agents under 38 
C.F.R. § 3.309(e).  Though chronic lymphocytic leukemia is a 
disease which warrants service connection under 38 C.F.R. 
§ 3.309(e), AML is an entirely different disease which is not 
associated with exposure to certain herbicide agents.  As 
such, presumptive service connection for AML, secondary to 
exposure to Agent Orange, is not warranted.

In addition, the medical evidence of record does not show 
that the veteran was ever diagnosed with type 2 diabetes 
mellitus.  Though the February 2003 private medical report 
stated that the veteran was given insulin, no diagnosis of 
type 2 diabetes mellitus was made.  As such, there is no 
medical evidence of record that the veteran ever had type 2 
diabetes mellitus.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Accordingly, presumptive service connection for type 
2 diabetes mellitus, secondary to exposure to Agent Orange, 
is not warranted.

The Board notes that even if the veteran was diagnosed with 
type 2 diabetes mellitus, there is no medical evidence of 
record that this disease was the principal or contributory 
cause of the veteran's death.  The certificate of the 
veteran's death listed only AML under the causes of death.  
The February 2003 private expiration discharge summary did 
not list diabetes as a primary or secondary diagnosis.  
Accordingly, even if the veteran was diagnosed with type 2 
diabetes, there is no medical evidence of record linking this 
disease to the cause of his death.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
veteran's AML was related to his active military service.  
The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of leukemia.  There is no 
medical evidence of record that AML was diagnosed prior to 
2003, over 30 years after separation from active duty.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Furthermore, there is no medical 
evidence that addresses the etiology of the veteran's AML.  
Accordingly, there is no medical evidence that provides a 
nexus relating the veteran's AML to military service.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to his 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a 
physician, the appellant is not competent to make a 
determination that the cause of the veteran's death was 
related to his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  At the time of the veteran's death, service 
connection was not in effect for any disorder.  In sum, there 
is no medical evidence linking the cause of the veteran's 
death to his active military service or to any service-
connected disability, and as such service connection for the 
cause of the veteran's death is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the veteran's death to his active military service 
or to a service-connected disability, the preponderance of 
the evidence is against the appellant's claim, and the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to Dependents' Educational Assistance

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021 (2006).  Basic eligibility for 
certification of Dependents' Educational Assistance exists if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.  Accordingly, 
Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


